Case 16-31295        Doc 37     Filed 04/22/19     Entered 04/22/19 15:55:36          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 31295
         Genevieve H Lenon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/30/2016.

         2) The plan was confirmed on 01/23/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2018, 01/07/2019.

         5) The case was Completed on 02/11/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $85,851.35.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-31295             Doc 37       Filed 04/22/19    Entered 04/22/19 15:55:36                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $5,810.15
           Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                          $5,810.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,000.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $267.40
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,267.40

 Attorney fees paid and disclosed by debtor:                          $0.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                      Class   Scheduled      Asserted         Allowed        Paid         Paid
 Amex                                  Unsecured           0.00           NA              NA            0.00       0.00
 Aronberg Goldgehn Davis & Garmisa     Unsecured     18,014.58            NA              NA            0.00       0.00
 Bank America                          Unsecured           0.00           NA              NA            0.00       0.00
 Bernhardt Restoration                 Unsecured         897.00           NA              NA            0.00       0.00
 Cap1/carsn                            Unsecured           0.00           NA              NA            0.00       0.00
 Chase Auto Finance                    Unsecured           0.00           NA              NA            0.00       0.00
 ChaseHealthAdvance                    Unsecured           0.00           NA              NA            0.00       0.00
 Discover Financial Services           Unsecured           0.00           NA              NA            0.00       0.00
 Diversified Consultants               Unsecured         387.73           NA              NA            0.00       0.00
 Green Bay Animal Hospital             Unsecured      1,248.20            NA              NA            0.00       0.00
 ICS                                   Unsecured         988.00           NA              NA            0.00       0.00
 Jacqueline Haimes MD                  Unsecured         667.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         466.00        466.13          466.13        466.13        0.00
 Kenilworth Police Dept.               Unsecured      2,260.00            NA              NA            0.00       0.00
 Land Rover                            Unsecured           0.00           NA              NA            0.00       0.00
 Med Business Bureau                   Unsecured         419.00           NA              NA            0.00       0.00
 Mid Amer Fsl                          Unsecured           0.00           NA              NA            0.00       0.00
 Midwest Recovery System               Unsecured         626.00           NA              NA            0.00       0.00
 North Suburban Psychological Assoc.   Unsecured      4,480.00            NA              NA            0.00       0.00
 Northshore University Healthsystem    Unsecured     23,429.31            NA              NA            0.00       0.00
 Pediatric Anesthesia Assoc.           Unsecured         419.33           NA              NA            0.00       0.00
 Pier 1/Comenity Bank                  Unsecured           0.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured         376.00        367.89          367.89        367.89        0.00
 Resurgent Capital Services            Unsecured         661.00        708.73          708.73        708.73        0.00
 Synchrony Bank/Care Credit            Unsecured           0.00           NA              NA            0.00       0.00
 Todd Walters, Esq.                    Unsecured     16,052.45            NA              NA            0.00       0.00
 Transworld Systems                    Unsecured         725.00           NA              NA            0.00       0.00
 Transworld Systems Inc.               Unsecured         380.91           NA              NA            0.00       0.00
 Van Ru Credit Corp.                   Unsecured     14,131.84            NA              NA            0.00       0.00
 Visa Dept Store National Bank         Unsecured           0.00           NA              NA            0.00       0.00
 Wells Fargo Bank                      Secured       15,431.00     15,195.73        15,195.73           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-31295              Doc 37   Filed 04/22/19    Entered 04/22/19 15:55:36                  Desc       Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim           Claim        Claim         Principal       Int.
 Name                                  Class    Scheduled        Asserted     Allowed          Paid          Paid
 Wilmette Public Schools            Unsecured         725.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                  Claim           Principal                 Interest
                                                                Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00                    $0.00               $0.00
       Mortgage Arrearage                                       $0.00                    $0.00               $0.00
       Debt Secured by Vehicle                             $15,195.73                    $0.00               $0.00
       All Other Secured                                        $0.00                    $0.00               $0.00
 TOTAL SECURED:                                            $15,195.73                    $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00               $0.00
        All Other Priority                                         $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                   $1,542.75         $1,542.75                   $0.00


 Disbursements:

           Expenses of Administration                               $4,267.40
           Disbursements to Creditors                               $1,542.75

 TOTAL DISBURSEMENTS :                                                                               $5,810.15




UST Form 101-13-FR-S (9/1/2009)
Case 16-31295        Doc 37      Filed 04/22/19     Entered 04/22/19 15:55:36            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
